In the case of Mutual Life Ins. Co. v. Lovejoy. 78 So. 299
1 (present term), the writer has expressed his dissenting views. The holding of the majority in that case is considered as also controlling the question here involved. The views of the writer therein expressed are here referred to as expressive of his dissenting views in the instant case, with special reference to the cases of Northwestern Life Ins. Co. v. McCue,223 U.S. 234, 32 Sup. Ct. 220, 56 L.Ed. 419, 38 L.R.A. (N.S.) 57, and Burt v. Union Central Life Ins. Co., 187 U.S. 362,23 Sup. Ct. 139, 47 L.Ed. 216, as being here more directly in point.